
	

114 HR 1024 IH: DHS Employee Retroactive Pay Fairness Act
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1024
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Beyer (for himself, Mr. Wittman, Mr. Price of North Carolina, Ms. Norton, Mr. Connolly, Mr. Rigell, Mr. Delaney, Mrs. Comstock, Mr. Van Hollen, Mr. Hoyer, Mr. Lynch, and Ms. Edwards) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To provide for the compensation of furloughed Department of Homeland Security employees in the
			 event of a lapse in Department of Homeland Security appropriations, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Employee Retroactive Pay Fairness Act. 2.Compensation for furloughed Federal employees due to lapse in Department of Homeland Security fundingAny Federal employee who is furloughed as a result of any lapse in appropriations which begins on or about February 27, 2015, shall be compensated at such employee’s standard rate of compensation, for the period of such lapse, as soon as practicable after such lapse in appropriations ends.
		
